Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
This Corrected Notice of Allowability was written to add a period at the end of claim 12.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Paul Weaver on 05/03/2021.

This Examiner’s Amendment replaces the entire Examiner’s Amendment in the Notice of Allowability mailed on 04/28/2021.

The application has been amended as follows: 
IN THE CLAIMS:


1.  A method for inhibiting the polymerization of monomers in a composition comprising a polymerizable monomer or polymerizable monomer-forming compound, the method comprising:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(I)
	wherein two or three of –R1, –R2, –R3, and –R4 are –OR10, wherein R10 is selected from the group consisting of hydrogen, alkyl, aryl, alkyl aryl, and aryl alkyl, with at least one of –R10 being hydrogen, and one or two of –R1, –R2, –R3, and –R4 that is or are not –OR10 is or are –R8R9y, wherein R8 is a hydrocarbyl group, R9 is an aryl group, and y is an integer, and wherein any of –R1, –R2, –R3, and –R4, that is not –OR10 or –R8R9y is selected from the group consisting of hydrogen, alkyl, aryl, alkyl aryl, aryl alkyl, alkoxy, hydroxyalkyl, -R5OOR6, -R5OR6, and -(R5O)nR7, where -R5 is a divalent alkylene group, and –R6 and R7 are selected from the group consisting of hydrogen, alkyl, aryl, alkyl aryl, and aryl alkyl, and n is an integer in the range of 1-15. 

2.  The method of claim 1 wherein any of –R1, –R2, –R3, and –R4 that is not –OR10 or –R8R9y is selected from the group consisting of C1-C18 alkyl, aryl, alkyl aryl, and aryl alkyl. 

3.  The method of claim 1 wherein two of –R1, –R2, –R3, and –R4 that are not –OR10 are –R8R9y, wherein R8 is a divalent hydrocarbyl group, and y is 1.

4.  The method of claim 1 wherein any of –R1, –R2, –R3, and 
–R4 that is not –OR10 or –R8R9y  is: 
(a) selected from the group consisting of methyl, ethyl, propyl, butyl, pentyl, hexyl, heptyl, octyl, nonyl, decyl, undecyl, and dodecyl; 

(c) selected from the group consisting of cyclopentyl, methylcyclopentyl, cyclohexyl, methylcyclohexyl, ethylcyclohexyl, and propylcyclohexyl; 
(d) selected from the group consisting of phenyl, benzyl, methylphenyl, and ethylphenyl; 
(e) selected from the group consisting of methoxymethyl, methoxyethyl, methoxypropyl, methoxybutyl, methoxypentyl, methoxyhexyl, ethoxymethyl, and ethoxyethyl; or
(f) selected from the group consisting of hydoxymethyl, hydoxyethyl, hydoxypropyl, hydoxybutyl, hydoxypentyl, and hydoxyhexyl.

5. The method of claim 1 wherein the antipolymerant is compound of Formula II:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.
6. The method of claim 5 wherein the antipolymerant is 3,6-dibenzhydryl-2,5-dihydroxybenzoquinone or 3-benzhydryl-2,5-dihydroxybenzoquinone.

7.  The method of claim 1 wherein the antipolymerant is present in the composition in an amount in the range of 0.1 ppm to 50000 ppm.  



9.  The method of claim 8 wherein the antipolymerant is present in the composition in an amount in the range of 75 ppm to 500 ppm.

10.  The method of claim 1 wherein the polymerizable monomer comprises a vinyl or ethylenically unsaturated group. 

11.  The method of claim 10 wherein the polymerizable monomer is selected from the group consisting of acrylic acid, acrylonitrile, alkylated styrene, butadiene, chloroprene, divinylbenzene, ethyl acrylate, ethyl methacrylate, isoprene, methacrylic acid, methyl methacrylate, methyl acrylate, α-methylstyrene, methacrylonitrile, styrene, styrene sulfonic acid, vinyltoluene, vinylpyridine, divinylbenzenze, ethylene, acetylene, methylacetylene, vinylacetylene, propylene, butene, butyne, butadiene, cyclopentadiene, dicyclopentadiene, and indene.

12.  The method of any of claim 1 wherein the composition comprises styrene or ethylbenzene. 

13.  The method of claim 1 wherein the composition is derived from a petroleum stream.

14.  The method of claim 1 wherein the composition comprises hydrocarbons that are different than, or precursors to, the polymerizable monomers.

15.  The method of claim 1 which is performed during purification or processing of one or more components of the composition.

16.  The method of claim 1 wherein the composition has no, or less than 5 ppm of a nitroxyl group containing antipolymerant.



18.  The method of claim 17 wherein the composition has no, or less than 0.5 ppm of a nitroxyl group-containing antipolymerant.

19.  The method of claim 16 wherein the inhibitor is a nitroxyl group-containing compound selected from the group consisting of  2,2,6,6-tetramethylpiperidinyl-1-oxyl (TEMPO), 4-hydroxy-2,2,6,6-tetramethylpiperidinyl-1-oxyl(HTMPO), 4-oxo-2,2,6,6-tetramethylpiperidinyl-1-oxyl(OTEMPO), or a combination thereof.

21.  The method of claim 1 wherein y is 1, 2, or 3.


	Allowable Subject Matter
Claims 1-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-19 and 21 are allowed for the reasons written in the Notice of Allowability mailed 04/28/2021, which are incorporated herein by reference. 


Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766.  The examiner can normally be reached on M-F 7-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        
/YEVGENY VALENROD/Primary Examiner, Art Unit 1628